Exhibit 10.1
 
AMENDED AND RESTATED VOTING AGREEMENT


This AMENDED AND RESTATED VOTING AGREEMENT (hereinafter referred to as this
“Agreement”), dated as of June 20, 2018, among The Walt Disney Company, a
Delaware corporation (“Parent”), and the undersigned stockholders (each, a
“Covered Stockholder”, and collectively, the “Covered Stockholders”) of
Twenty-First Century Fox, Inc., a Delaware corporation (the “Company”), amends
and restates in its entirety that certain Voting Agreement, dated as of December
13, 2017, among Parent and the Covered Stockholders.


RECITALS


WHEREAS, the Company, Parent, TWDC Holdco 613 Corp., a Delaware corporation and
a wholly owned Subsidiary of Parent (“Holdco”), WDC Merger Enterprises I, Inc.,
a Delaware corporation and a wholly owned Subsidiary of Holdco (“Delta Sub”),
and WDC Merger Enterprises II, Inc., a Delaware corporation and a wholly owned
Subsidiary of Holdco (“Wax Sub”), have entered into an Amended and Restated
Agreement and Plan of Merger of even date herewith (as it may be amended from
time to time, the “Amended and Restated Merger Agreement”), which provides for,
among other things, the merger of Wax Sub with and into the Company, with the
Company continuing as the surviving corporation in the merger (the “Wax
Surviving Company”, and such merger, the “Wax Merger”) and the Wax Surviving
Company becoming a wholly owned Subsidiary of Holdco, and pursuant to which all
Shares issued and outstanding immediately prior to the Effective Time (other
than Excluded Shares) will be converted into the right to receive the Wax Merger
Consideration;


WHEREAS, each Covered Stockholder holds and is entitled to vote (or direct the
voting of) the number of Shares set forth opposite such Covered Stockholder’s
name on Schedule 1(b) attached hereto; and


WHEREAS, as a condition and inducement to the willingness of Parent, Delta Sub
and Wax Sub to enter into the Amended and Restated Merger Agreement, each
Covered Stockholder (in such Covered Stockholder’s capacity as a stockholder of
the Company) has agreed to enter into this Agreement.


NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, the parties hereto agree
as follows:


1.                   Certain Definitions.  Capitalized terms used but not
defined herein shall have the respective meanings ascribed to them in the
Amended and Restated Merger Agreement.  For all purposes of and under this
Agreement, the following terms shall have the following respective meanings:

 
(a)                “Expiration Date” means the earliest to occur of (i) such
date and time as the Amended and Restated Merger Agreement shall have been
validly terminated pursuant to Article VII thereof, (ii) such date and time as
the Wax Merger shall have become effective in accordance with the terms and
provisions of the Amended and Restated Merger Agreement and (iii) such date and
time as the Amended and Restated Merger Agreement shall have been amended or
supplemented, or any provision thereof waived, in a manner (A) that reduces the
amount of the Wax Merger Consideration payable to a Covered Stockholder (other
than, for avoidance of doubt, adjustments in accordance with the terms of the
Amended and Restated Merger Agreement) or (B) that is in any way material and
adverse to any of the Covered Stockholders without the prior written consent of
the Covered Stockholders; provided that, for purposes of this clause (iii),
amendments to the Amended and Restated Merger Agreement to add a limitation on
the amount of the Equity Adjustment Amount or to effect the Transactions using
an alternative structure as described in Section 5.22(g) or Section 5.25(d) of
the Amended and Restated Merger Agreement shall be deemed not to be an amendment
that reduces the amount of the Wax Merger Consideration or that is material and
adverse to any of the Covered Stockholders.





--------------------------------------------------------------------------------

 


(b)                “Covered Shares” means, with respect to any Covered
Stockholder, (i) all Shares set forth opposite such Covered Stockholder’s name
on Schedule 1(b) attached hereto, and (ii) all Shares that such Covered
Stockholder comes to hold and to be entitled to vote (or direct the voting of)
during the period from the date of this Agreement through the Expiration Date,
together with any voting securities or instruments of the Company, or other
equity interests exercisable for or convertible into Shares, that such Covered
Stockholder comes to hold and be entitled to vote (or direct the voting of)
during the period from the date of this Agreement through the Expiration Date
(including by way of bonus issue, share dividend or distribution, subdivision,
reclassification, recapitalization, consolidation, exchange, readjustment or
other similar transaction or other change in the capital structure of the
Company).


(c)                “Transfer” means, with respect to any Covered Stockholder,
that such Covered Stockholder directly or indirectly (i) sells, pledges,
encumbers, exchanges, assigns, grants an option with respect to, transfers,
tenders or otherwise disposes of a Covered Share of such Covered Stockholder or
any direct or indirect interest in such Covered Share (including by gift, merger
or operation of law), or (ii) enters into an agreement, arrangement or
commitment providing for the sale of, pledge of, encumbrance of, exchange of,
assignment of, grant of an option with respect to, transfer, tender of or other
disposition of such Covered Share or any direct or indirect interest therein
(including by gift, merger or operation of law); provided that a foreclosure on
the Shares pledged pursuant to the document described in Schedule 1(c) attached
hereto in the event of a default thereunder shall be deemed not to be a
Transfer.


2.                   Transfer of Shares.


(a)                Transfer Restrictions.  From the Original Execution Date
until the earlier of the Expiration Date and the receipt of the Company
Requisite Vote, each Covered Stockholder hereby agrees not to Transfer (or
intentionally cause or permit the Transfer of) any Covered Shares of such
Covered Stockholder, or enter into any Contract (including any option, put, call
or similar arrangement) relating thereto, except that any Covered Stockholder
may Transfer any or all of such Covered Shares (1) with Parent’s prior written
consent and in Parent’s sole discretion and (2) to or with a Permitted
Transferee if (x) such Permitted Transferee agrees in writing to be bound by the
terms of this Agreement as if they were a party hereto, (y) such written
instrument expressly provides Parent with the ability to enforce the obligations
of the Permitted Transferee pursuant to the written agreement referred to in
clause (x); and (z) prompt notice of such Transfer to such Permitted Transferee
is delivered to Parent. For the purposes of this Agreement, a “Permitted
Transferee” means, with respect to each Covered Stockholder, (i) a spouse,
lineal descendant or antecedent, brother or sister, adopted child or grandchild
of the spouse of any child, adopted child, grandchild or adopted grandchild of
such Covered Stockholder or any other lineal descendant of either of K. Rupert
Murdoch’s parents (including K. Rupert Murdoch), (ii) any Person by will or the
laws of intestacy, (iii) the Murdoch Family Trust or any trust, the
beneficiaries of which include only the Covered Stockholder and his or her
family members (including the  individuals described in clause (ii)), (iv) any
partnership or limited liability company, all partners or members of which
include only the Covered Stockholder and his or her family members (including
the  individuals described in clause (ii)) and any trust described in clause
(iv), (v) if such Covered Stockholder is an entity, any of its partners
(including limited or general partners), members and stockholders (as defined in
clause (i)) in connection with a pro rata distribution of any or all of such
Covered Stockholder’s Covered Shares, and (vi) if such Covered Stockholder is a
trust, any beneficiary of such trust.  For the avoidance of doubt, a Permitted
Transferee may Transfer any and all Covered Shares that were Transferred to such
Transferee to its own Permitted Transferees in accordance with the terms and
subject to the conditions of this Section 2(a), as if such Permitted Transferee
were a “Covered Stockholder”.




2

--------------------------------------------------------------------------------

 


(b)                Transfer of Voting Rights. From the Original Execution Date
until the earlier of the Expiration Date and the receipt of the Company
Requisite Vote, each Covered Stockholder hereby agrees not to deposit (or cause
or permit the deposit of) any Covered Shares of such Covered Stockholder in a
voting trust or grant any proxy or power of attorney or enter into any voting
agreement or similar agreement or arrangement in contravention of the
obligations of such Covered Stockholder under this Agreement with respect to any
Covered Shares of such Covered Stockholder.


(c)                Consequences.  Any Transfer (or purported Transfer) in breach
of this Agreement shall be null and void and of no force or effect.
 
3.                   Agreement to Vote Shares.


(a)                From the Original Execution Date until the earlier of the
Expiration Date and the occurrence of a Company Change in Recommendation, at
every meeting of holders of Shares of the Company concerning any proposal
related to the Transactions or at which any matter set forth in this Section
3(a) is being considered, and at every adjournment or postponement thereof, and
on every action or approval by written consent of the stockholders of the
Company concerning any proposal related to the Transactions or at which any
matter set forth in this Section 3(a) is being considered, each Covered
Stockholder (in such Covered Stockholder’s capacity as a stockholder of the
Company) shall, or shall cause the holder of record on any applicable record
date to, vote all Covered Shares that such Covered Stockholder then holds and is
entitled to vote (or direct the voting of):


(i)            in favor of the adoption of the Amended and Restated Merger
Agreement and the Transactions contemplated thereby, including the Wax Merger;


(ii)            in favor of any proposal to adjourn or postpone such meeting of
the holders of Shares to a later date if there are not sufficient votes to adopt
the Amended and Restated Merger Agreement;




3

--------------------------------------------------------------------------------





(iii)            against approval of any proposal made in opposition to adoption
of the Amended and Restated Merger Agreement or the Wax Merger or the other
Transactions contemplated by the Amended and Restated Merger Agreement or in
competition or inconsistent with the Wax Merger, including any Company
Acquisition Proposal and any Alternative Company Acquisition Agreement; and


(iv)            against any action, proposal or agreement that (x) would
reasonably be expected to result in a breach of any representation, warranty,
covenant or agreement of the Company under the Amended and Restated Merger
Agreement or (y) would reasonably be expected to prevent or materially delay or
adversely affect the consummation of the Transactions contemplated by the
Amended and Restated Merger Agreement, including the Wax Merger.


(b)                From the Original Execution Date until the Expiration Date,
at every meeting of holders of Shares of the Company concerning any proposal
related to the Transactions, and at every adjournment or postponement thereof,
and on every action or approval by written consent of the Stockholders of the
Company concerning any proposal related to the Transactions, each Covered
Stockholder (in such Covered Stockholder’s capacity as a stockholder of the
Company) shall, or shall cause the holder of record on any applicable record
date to, vote all Covered Shares that such Covered Stockholder then holds and is
entitled to vote (or direct the voting of) in favor of the Charter Amendments or
any other approval of the holders of the Class B Shares, voting separately, that
is required in connection with the Transactions.


(c)                From the Original Execution Date until the Expiration Date,
in the event that a meeting of the stockholders of the Company is held, each
Covered Stockholder shall, or shall cause the holder of record of any of the
Covered Shares of such Covered Stockholder on any applicable record date to, be
present in person or represented by proxy at such meeting or otherwise cause all
Covered Shares of such Covered Stockholder to be counted as present thereat for
purposes of establishing a quorum.


(d)                From the Original Execution Date until the Expiration Date,
each Covered Stockholder hereby agrees not to enter into any commitment,
agreement, understanding or similar arrangement with any Person to vote or give
instructions in any manner inconsistent with the terms of this Section 3.


4.                   Commencement or Participation in Proceedings.  Each Covered
Stockholder hereby agrees not to commence or join in, and to take all reasonable
actions necessary to opt out of, any Proceeding against the Company and/or its
directors and officers (for the avoidance of doubt, participating in the defense
of such Proceedings is not prohibited) with respect to, any litigation relating
to the Amended and Restated Merger Agreement and the Transactions, including any
claim (i) challenging the validity of, or seeking to enjoin the operation of,
any provision of this Agreement or the Amended and Restated Merger Agreement or
(ii) alleging a breach of any fiduciary duty of the Board of Directors of the
Company or its members in connection with the Amended and Restated Merger
Agreement or the transactions contemplated hereby or thereby.




4

--------------------------------------------------------------------------------





5.                   Directors and Officers.  Notwithstanding any provision of
this Agreement to the contrary, nothing in this Agreement shall limit or
restrict a Covered Stockholder (or a designee of such Covered Stockholder) who
is a director or officer of the Company from acting in such capacity or
fulfilling the obligations of such office, including by acting or voting in his
capacity as a director or officer of the Company, in such Covered Stockholder’s
(or such Covered Stockholder’s designee’s) sole discretion on any matter,
including causing the Company to exercise rights under the Amended and Restated
Merger Agreement (in accordance with the terms thereof), and no such actions or
omissions shall be deemed a breach of this Agreement (it being understood that
this Agreement shall apply to such Covered Stockholder solely in such Covered
Stockholder’s capacity as a stockholder of the Company), including with respect
to Section 5.02 of the Amended and Restated Merger Agreement.  In this regard,
such Covered Stockholder shall not be deemed to make any agreement or
understanding in this Agreement in such Covered Stockholder’s capacity as a
director or officer of the Company, including with respect to Section 5.02 of
the Amended and Restated Merger Agreement.


6.                   No Solicitation.  Each Covered Stockholder agrees that it
shall not, and shall cause each of such Covered Stockholder’s controlled
Affiliates not to, and shall instruct and use such Covered Stockholder’s
reasonable best efforts to cause such Covered Stockholder’s and such Covered
Stockholder’s controlled Affiliates’ Representatives not to, directly or
indirectly, (a) initiate, solicit, knowingly encourage or otherwise knowingly
facilitate any inquiries or the making of any proposal or offer that
constitutes, or would reasonably be expected to lead to, any Company Acquisition
Proposal, or (b) engage or otherwise participate in any discussions or
negotiations relating to any Company Acquisition Proposal or any inquiry,
proposal or offer that would reasonably be expected to lead to a Company
Acquisition Proposal, (c) provide any information or data to any Person in
connection with any Company Acquisition Proposal or any inquiry, proposal or
offer that would reasonably be expected to lead to a Company Acquisition
Proposal or (d) otherwise knowingly facilitate any effort or attempt to make a
Company Acquisition Proposal.  Each Covered Stockholder shall, and each Covered
Stockholder shall cause such Covered Stockholder’s controlled Affiliates and use
such Covered Stockholder’s reasonable best efforts to cause such Covered
Stockholder’s Representatives to, immediately cease and cause to be terminated
any discussions and negotiations with any Person conducted heretofore with
respect to any Company Acquisition Proposal, or proposal that would reasonably
be expected to lead to a Company Acquisition Proposal.  Notwithstanding clauses
(b), (c) and (d) above, each Covered Stockholder may (and may permit such
Covered Stockholder’s controlled Affiliates and such Covered Stockholder’s and
such Covered Stockholder’s controlled Affiliates’ Representatives to)
participate in discussions and negotiations with, provide information and data
to and otherwise facilitate any Person making a Company Acquisition Proposal (or
its Representatives) with respect to such Company Acquisition Proposal if
(i) the Company is engaging in discussions or negotiations with such Person in
accordance with Section 5.02 of the Amended and Restated Merger Agreement and
(ii) such Covered Stockholder’s negotiations, discussions, provision of
information or data or other facilitation are in conjunction with and ancillary
to the Company’s discussions and negotiations.


7.                   Irrevocable Proxy and Notices.
 
(a)                Each Covered Stockholder hereby irrevocably grants to, and
appoints, Parent, and any individual designated in writing by Parent, and each
of them individually, as such Covered Stockholder’s proxy and attorney-in-fact
(with full power of substitution), for and in the name, place and stead of such
Covered Stockholder, to vote such Covered Stockholder’s Covered Shares, or grant
a consent or approval in respect of such Covered Shares, in a manner consistent
with this Agreement from the Original Execution Date until (i) with respect to
those matters set forth in clauses (i), (ii), (iii) and (iv) of Section 3(a),
the earlier of the Expiration Date and the occurrence of a Company Change in
Recommendation or (ii) with respect to those matters set forth in Section 3(b),
the Expiration Date, provided, however, for the avoidance of doubt, that such
proxy and voting and related rights are expressly limited to those matters set
forth in clauses (i), (ii), (iii) and (iv) of Section 3(a) and Section 3(b) that
are, during the applicable period, presented for consideration to the Company’s
stockholders generally, and each Covered Stockholder shall retain at all times
the right to vote such Covered Stockholder’s Covered Shares (or to direct how
such Covered Shares shall be voted) in such Covered Stockholder’s sole
discretion and without any other limitation on any other matters.  Each Covered
Stockholder understands and acknowledges that Parent is entering into the
Amended and Restated Merger Agreement in reliance upon such Covered
Stockholder’s execution and delivery of this Agreement.  Each Covered
Stockholder hereby affirms that the irrevocable proxy set forth in this Section
7 is given in connection with the execution of the Amended and Restated Merger
Agreement, and that such irrevocable proxy is given to secure the performance of
the duties of such Covered Stockholder under this Agreement.  Each Covered
Stockholder hereby further affirms that the irrevocable proxy is coupled with an
interest and may be revoked only under the circumstances set forth in the last
sentence of this Section 7.  Such irrevocable proxy is executed and intended to
be irrevocable in accordance with applicable Law and Section 7 of Article I of
the Company’s Amended and Restated Bylaws until (I) with respect to those
matters set forth in clauses (i), (ii), (iii) and (iv) of Section 3(a), the
earlier of the Expiration Date and the occurrence of a Company Change in
Recommendation or (II) with respect to those matters set forth in Section 3(b),
the Expiration Date.  Each Covered Stockholder shall, upon written request by
Parent, as promptly as practicable execute and deliver to Parent a separate
written instrument or proxy that embodies the terms of this irrevocable proxy
set forth in this Section 7.  Notwithstanding the foregoing, the proxy and
appointment granted by each Covered Stockholder shall be automatically revoked,
without any action by such Covered Stockholder, on (1) with respect to those
matters set forth in clauses (i), (ii), (iii) and (iv) of Section 3(a), the
earlier of the Expiration Date and the occurrence of a Company Change in
Recommendation or (2) with respect to those matters set forth in Section 3(b),
the Expiration Date.




5

--------------------------------------------------------------------------------

 


(b)                Additional Shares. Each Covered Stockholder hereby agrees
that in the event such Covered Stockholder acquires or receives, directly or
indirectly, any Shares entitled to vote or equity securities or equity interests
exercisable for or convertible into Shares entitled to vote after the execution
of this Agreement, such Covered Stockholder shall promptly deliver to Parent a
written notice in accordance with Section 15(d) indicating the number of such
Shares.


8.                   Representations and Warranties of Parent. Parent hereby
represents to each Covered Stockholder as follows:


(a)                Organization and Qualification. Parent is a legal entity duly
formed or organized (as applicable), validly existing and in good standing under
the Laws of the jurisdiction in which it is formed or organized, as applicable.




6

--------------------------------------------------------------------------------





(b)                Authority; Binding Agreement.  Parent has full power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby, and no other
actions on the part of Parent (or its board of directors or stockholders) are
necessary to authorize this Agreement or to consummate the transactions
contemplated by this Agreement.  This Agreement has been duly executed and
delivered by Parent, and, assuming this Agreement constitutes a valid and
binding obligation of the Covered Stockholders, constitutes a valid and binding
obligation of Parent, enforceable against Parent in accordance with its terms,
subject to the Bankruptcy and Equity Exception.


(c)                No Conflicts.  None of the execution and delivery by Parent
of this Agreement, the performance by Parent of its obligations hereunder or the
consummation by Parent of the transactions contemplated hereby does or would
reasonably be expected to conflict with or result in a violation or breach of
(i) Parent’s certificate of incorporation or bylaws, (ii) any other Contract to
which Parent is a party or by which Parent may be bound, except for violations,
breaches or defaults that, individually or in the aggregate, would not
reasonably be expected to in any material respect impair or adversely affect the
ability of Parent to perform its obligations under this Agreement, or (iii) any
Order or Law applicable to Parent.


(d)                No Litigation.  There are no Proceedings pending or, to the
knowledge of Parent, threatened against Parent, or any Order to which Parent is
subject, except, in each case, for those that, individually or in the aggregate,
would not reasonably be expected to prevent or materially and adversely impair
or otherwise affect the ability of Parent to fully perform its obligations under
this Agreement.


9.                   Representations and Warranties of the Covered
Stockholders.  Each Covered Stockholder hereby represents and warrants to Parent
as follows:


(a)                Organization and Qualification.  If such Covered Stockholder
is not an individual, such Covered Stockholder is a legal entity duly formed or
organized (as applicable), validly existing and in good standing under the Laws
of the jurisdiction in which it is formed or organized, as applicable.


(b)                Authority; Binding Agreement.  If such Covered Stockholder is
an individual, he has full legal capacity, right and authority to execute and
deliver this Agreement and to perform his obligations hereunder and consummate
the transactions contemplated hereby.  If such Covered Stockholder is not an
individual, such Covered Stockholder has full power and authority to execute and
deliver this Agreement, to perform such Covered Stockholder’s obligations
hereunder and to consummate the transactions contemplated hereby, and no other
actions on the part of such Covered Stockholder (or its governing body, board of
directors, members, stockholders or trustees, as applicable) are necessary to
authorize or adopt this Agreement or to consummate the transactions contemplated
by this Agreement.  This Agreement has been duly executed and delivered by such
Covered Stockholder, and, assuming this Agreement constitutes a valid and
binding obligation of Parent, constitutes a valid and binding obligation of such
Covered Stockholder, enforceable against such Covered Stockholder in accordance
with its terms, subject to the Bankruptcy and Equity Exception.




7

--------------------------------------------------------------------------------





(c)                No Conflicts.  None of the execution and delivery by such
Covered Stockholder of this Agreement, the performance by such Covered
Stockholder of such Covered Stockholder’s obligations hereunder or the
consummation by such Covered Stockholder of the transactions contemplated hereby
does or would reasonably be expected to conflict with or result in a violation
or breach of (i) if such Covered Stockholder is not an individual, such Covered
Stockholder’s certificate of formation, operating agreement or comparable
organizational documents, as applicable, (ii) any other Contract to which such
Covered Stockholder is a party or by which such Covered Stockholder may be
bound, including any voting agreement or voting trust, except for violations,
breaches or defaults that, individually or in the aggregate, would not
reasonably be expected to (x) in any material respect impair or adversely affect
the ability of such Covered Stockholder to perform such Covered Stockholder’s
obligations under this Agreement or (y) prevent or materially delay or adversely
affect the consummation of the Transactions, or (iii) any Order or Law
applicable to such Covered Stockholder.  The execution, delivery and performance
by such Covered Stockholder of this Agreement, and the consummation by such
Covered Stockholder of the transactions contemplated hereby, require no action
by or in respect of, or filing with, any Governmental Entity.


(d)                Ownership of Shares.  Such Covered Stockholder (i) is the
lawful owner of the Shares set forth opposite such Covered Stockholder’s name on
Schedule 1(b) attached hereto and has the sole power to vote (or cause to be
voted) or Transfer such Shares, all of which are free and clear of any liens,
adverse claims, charges, security interests, pledges or options, proxies, voting
trusts or agreements, understandings or agreements, or any other rights or
encumbrances whatsoever (other than those (u) that would not impair the Covered
Stockholder’s ability to perform its obligations under this Agreement, (v)
created by this Agreement, (w) applicable to such Covered Stockholder’s Covered
Shares that may exist pursuant to securities Laws, (x) under the Company’s
organizational documents, (y) customary pursuant to the terms of any custody or
similar agreement applicable to Shares held in brokerage accounts, or (z)
described on Schedule 1(c) attached hereto), and (ii) as of the date hereof,
does not hold or have the right to vote (or cause the voting of) any shares of
any class of stock of the Company or other securities of the Company or any
interest therein or any voting rights with respect to any securities of the
Company other than the Shares set forth opposite such Covered Stockholder’s name
on Schedule 1(b) attached hereto.


(e)                No Finder’s Fees.  No broker, investment banker, financial
advisor, finder, agent or other Person is entitled to any broker’s, finder’s,
financial adviser’s or other similar fee or commission in connection with this
Agreement based upon arrangements made by or on behalf of such Covered
Stockholder in his or its capacity as a stockholder of the Company.


(f)                 No Litigation.  As of the date hereof, there are no
Proceedings pending or, to the knowledge of such Covered Stockholder, threatened
against such Covered Stockholder, or any Order to which such Covered Stockholder
is subject, except, in each case, for those that, individually or in the
aggregate, would not reasonably be expected to prevent or impair or otherwise
adversely affect (x) the ability of such Covered Stockholder to fully perform
such Covered Stockholder’s obligations under this Agreement or (y) prevent or
materially delay or adversely affect the consummation of the Transactions.




8

--------------------------------------------------------------------------------





Notwithstanding anything to the contrary contained in this Agreement, (i) a
foreclosure or similar action on the Shares pledged pursuant to the document
described in Schedule 1(c) attached hereto in the event of a default thereunder
and/or (ii) a suspension of or limitation on the voting rights of any of the
Shares pursuant to that certain letter agreement dated April 18, 2012 filed as
an Exhibit to the April 18, 2012 Form 8-K of News Corporation following a
suspension of voting rights imposed by the Company pursuant to Section 5(c)(ii)
of the Company’s Restated Certificate of Incorporation, shall, in each case, be
deemed (i) not to be a Transfer and (ii) to be an exception to the
representations and warranties contained in Section 9 hereof.


10.                Disclosure.  Each Covered Stockholder hereby consents to and
authorizes the publication and disclosure by Holdco, Parent and the Company in
the Joint Proxy Statement or other disclosure document required by applicable
Law to be filed with the SEC or other Governmental Entity in connection with
this Agreement, the Amended and Restated Merger Agreement or the transactions
contemplated hereby or thereby, of such Covered Stockholder’s identity and
ownership, this Agreement and the nature of such Covered Stockholder’s
commitments, arrangements and understandings pursuant to this Agreement and such
other information required in connection with such disclosure; provided that
Parent shall (with respect to any of its disclosures) give each Covered
Stockholder and his, her or its legal counsel a reasonable opportunity to review
and comment on such disclosures prior to any such disclosures being made public
(provided, that by executing this Agreement, such Covered Stockholder hereby
consents to the filing of this Agreement by the Company, Parent and Holdco in
the Joint Proxy Statement or other disclosure document required by applicable
Law to be filed with the SEC or other Governmental Entity in connection with
this Agreement, the Amended and Restated Merger Agreement or the transactions
contemplated hereby).  Parent hereby consents to and authorizes the publication
and disclosure by each Covered Stockholder in any disclosure document required
by applicable Law to be filed with the SEC or other Governmental Entity in
connection with this Agreement, the Amended and Restated Merger Agreement or the
transactions contemplated hereby or thereby, of Parent’s identity, this
Agreement and the nature of such Covered Stockholder’s commitments, arrangements
and understandings pursuant to this Agreement and such other information
required in connection with such disclosure; provided, that, the applicable
Covered Stockholder shall (with respect to any of its disclosures) give Parent
and its legal counsel a reasonable opportunity to review and comment on such
disclosures prior to any such disclosures being made public (provided, that by
executing this Agreement, Parent hereby consents to the filing of this Agreement
by each Covered Stockholder in any disclosure document required by applicable
Law to be filed with the SEC or other Governmental Entity in connection with
this Agreement, the Amended and Restated Merger Agreement or the transactions
contemplated hereby).  Each Covered Stockholder shall consult with Parent before
issuing, and give Parent the opportunity to review and comment upon, any press
release or other public statements with respect to the transactions contemplated
by this Agreement or the Amended and Restated Merger Agreement, and shall not
issue any such press release or make any such public statement prior to such
consultation, except as may be required by applicable Law or for press releases
or public statements that contain disclosures with respect to such transactions
that are consistent with prior disclosures by Parent or the Company.


11.                No Ownership Interest.  Nothing contained in this Agreement
shall be deemed to vest in Parent any direct or indirect ownership or incidence
of ownership of or with respect to any Covered Shares.  All ownership and
economic benefits of and relating to the Covered Shares shall remain vested in
and belong to the applicable Covered Stockholder, and, except as otherwise
provided herein, Parent shall not have any authority to direct any Covered
Stockholder in the voting or disposition of any Covered Shares.  For the
avoidance of doubt, each Covered Stockholder shall be entitled to any dividends
or other distributions declared by the Board of Directors of the Company with
respect to such Covered Stockholder’s Covered Shares having a record date prior
to the Effective Time.




9

--------------------------------------------------------------------------------

 


12.                Further Assurances.  Subject to the terms and conditions of
this Agreement, upon request of Parent, each Covered Stockholder shall execute
and deliver such additional documents and take all such further action as may be
reasonably necessary or appropriate to fulfill such Covered Stockholder’s
obligations under this Agreement.  Without limiting the generality of the
foregoing, on the Closing Date each Covered Stockholder shall execute and
deliver to Skadden, for purposes of the opinion described in Section 6.03(c) of
the Amended and Restated Merger Agreement, a certificate that contains the
representation set forth in Section 9(g) as of the Closing Date if such Covered
Stockholder may truthfully make such representation.


13.                Stop Transfer Instructions.  At all times commencing with the
execution and delivery of this Agreement and continuing until the Expiration
Date, in furtherance of this Agreement, each Covered Stockholder hereby
authorizes the Company or its counsel to notify the Company’s transfer agent
that there is a stop transfer order with respect to all of the Covered Shares of
such Covered Stockholder (and that this Agreement places limits on the voting
and transfer of such Covered Shares), subject to the provisions hereof and
provided that any such stop transfer order and notice will immediately be
withdrawn and terminated by the Company following the Expiration Date.


14.                Termination.  This Agreement, and all rights and obligations
of the parties hereunder, shall terminate and shall have no further force or
effect as of the Expiration Date.  Notwithstanding the foregoing, (x) nothing
set forth in this Section 14 or elsewhere in this Agreement shall relieve either
party hereto from liability, or otherwise limit the liability of a Covered
Stockholder, for any breach of this Agreement prior to such termination;
provided that in no event shall a Covered Stockholder’s damages exceed the
aggregate Wax Merger Consideration to which such Covered Stockholder would be
entitled pursuant to the Amended and Restated Merger Agreement; provided,
further, that the foregoing proviso shall in no event impair or otherwise impact
Parent’s right to specific performance or injunctive relief pursuant to Section
15(j) below, and (y) this Section 14 and Sections 1, 5 and 15 (as applicable)
shall survive any termination of this Agreement.


15.                Miscellaneous and General.


(a)                Amendments; Waivers, Etc.  This Agreement may not be amended,
changed, supplemented, waived or otherwise modified, except upon the execution
and delivery of a written agreement executed by each of the parties hereto.  No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  Except as otherwise herein provided,
the rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by applicable Law.




10

--------------------------------------------------------------------------------





(b)                Counterparts; Effectiveness.  This Agreement may be executed
in any number of counterparts (including by facsimile or by attachment to
electronic mail in portable document format (PDF)), each such counterpart being
deemed to be an original instrument, and all such counterparts shall together
constitute the same agreement, and shall become effective when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other parties hereto.


(c)                Governing Law and Venue; Waiver of Jury Trial.


(i)            THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS
SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW
OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES
THEREOF.  In any action or proceeding between the parties arising out of or
relating to this Agreement or any of the Transactions, each of the parties
hereby (i) irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the Court of Chancery of the State of Delaware in and
for New Castle County, Delaware; (ii) agrees that it will not attempt to deny or
defeat such jurisdiction by motion or other request for leave from such court;
and (iii) agrees that it will not bring any such action in any court other than
the Court of Chancery for the State of Delaware in and for New Castle County,
Delaware, or, if (and only if) such court finds it lacks subject matter
jurisdiction, the Federal court of the United States of America sitting in
Delaware, and appellate courts thereof. Service of process, summons, notice or
document to any party’s address and in the manner set forth in Section 15(d)
shall be effective service of process for any such action.


(ii)            EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 15(c).


(d)                Notices.  Notices, requests, instructions or other documents
to be given under this Agreement shall be in writing and shall be deemed given,
(i) on the date sent by e-mail of a PDF document if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient, (ii) when delivered, if delivered personally to
the intended recipient, and (iii) one business day later, if sent by overnight
delivery via a national courier service (providing proof of delivery), and in
each case, addressed to a party at the following address for such party:




11

--------------------------------------------------------------------------------

 


if to Parent:



 
The Walt Disney Company
 
500 South Buena Vista Street
 
Burbank, CA 91521
 
Attention:
Chairman of Direct-to-Consumer and International
   
Associate General Counsel
 
Email:
kevin.mayer@disney.com
   
james.kapenstein@disney.com



with copies to (which shall not constitute notice):



 
Cravath, Swaine & Moore LLP
 
Worldwide Plaza
 
825 Eighth Avenue
 
New York, NY 10019
 
Attention:
Faiza J. Saeed, Esq.
   
George F. Schoen, Esq.
 
Email:
fsaeed@cravath.com
   
gschoen@cravath.com



if to a Covered Stockholder, to such Covered Stockholder at the address
corresponding to such Covered Stockholder’s name on Schedule 1(b), with copies
to (which shall not constitute notice):



 
Twenty-First Century Fox, Inc.
 
1211 Avenue of the Americas
 
New York, NY
 
Attention:
General Counsel
 
Email:
gzweifach@21cf.com
       
and
         
Hogan Lovells US LLP
 
875 Third Avenue
 
New York, NY 10022
 
Attention:
Ira Sheinfeld
   
Keith A. Flaum
   
Alexander B. Johnson
 
Email:
ira.sheinfeld@hoganlovells.com
   
keith.flaum@hoganlovells.com
   
alex.johnson@hoganlovells.com
       
and
       

 
 
12

--------------------------------------------------------------------------------

 
 

 
Skadden, Arps, Slate, Meagher & Flom LLP and Affiliates
 
4 Times Square
 
New York, NY  10036
 
Attention:
Howard L. Ellin, Esq.
   
Brandon Van Dyke, Esq.
       
Email:
howard.ellin@skadden.com
   
brandon.vandyke@skadden.com



or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above.


(e)                Entire Agreement.  This Agreement (including any Schedules
hereto) constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties both written and
oral, among the parties hereto, with respect to the subject matter hereof.


(f)                 Parties in Interest; No Third Party Beneficiaries.  This
Agreement shall be binding upon and inure solely to the benefit of each party
hereto and their respective successors and assigns. This Agreement is not
intended to, and does not, confer upon any Person other than the parties hereto
any rights or remedies hereunder.


(g)                Severability.  The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof.  If
any provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision negotiated in good faith by the parties hereto shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (ii) the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not, subject to clause (i) above, be affected by
such invalidity or unenforceability, except as a result of such substitution,
nor shall such invalidity or unenforceability affect the validity or
enforceability of such provision, or the application thereof, in any other
jurisdiction.


(h)                Interpretation.


(i)            The Section headings or captions herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof.  Where a reference in
this Agreement is made to a Section or Schedule, such reference shall be to a
Section of or Schedule to this Agreement unless otherwise indicated.  Whenever
the words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”.  The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The word “or” when used in this Agreement is not
exclusive. The word “extent” in the phrase “to the extent” shall mean the degree
to which a subject or other thing extends, and such phrase shall not mean simply
“if”.  All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.  The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such term.  Any
statute defined or referred to herein means such statute as from time to time
amended, modified or supplemented, including by succession of comparable
successor statutes.  Any agreement or instrument defined or referred to herein
includes all attachments thereto and instruments incorporated therein.




13

--------------------------------------------------------------------------------

 


(ii)            The parties have participated jointly in negotiating and
drafting this Agreement.  In the event that an ambiguity or a question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.


(i)                 Assignment.  This Agreement shall not be assignable by
operation of law or otherwise without the prior written consent of each of the
parties.  Any assignment in contravention of the preceding sentence shall be
null and void.


(j)                 Specific Performance.  The parties hereto acknowledge and
agree that irreparable damage would occur and that the parties would not have
any adequate remedy at law if any provision of this Agreement were not performed
in accordance with its specific terms or were otherwise breached, and that
monetary damages, even if available, would not be an adequate remedy therefor. 
It is accordingly agreed that Parent shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the performance of the terms and provisions hereof in accordance with Section
15(c), without proof of actual damages (and each party hereby waives any
requirement for the security or posting of any bond in connection with such
remedy), this being in addition to any other remedy to which they are entitled
at law or in equity.  The parties further agree not to assert that a remedy of
specific enforcement is an unenforceable, invalid, contrary to applicable Law or
inequitable remedy for any reason, and not to assert that a remedy of monetary
damages would provide an adequate remedy for any such breach or that Parent
otherwise has an adequate remedy at law.


[Rest of Page Intentionally Left Blank]




14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.


The Walt Disney Company
   
By:
/s/ James Kapenstein   
Name:
James Kapenstein
 
Title:
Associate General Counsel

















[Signature Page to Amended and Restated Voting Agreement]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.




Cruden Financial Services LLC, as Trustee for the Murdoch Family Trust
   
By:
/s/ Arthur Siskind   
Name:
Arthur Siskind
 
Title:
Vice President







Cruden Financial Services LLC
   
By:
/s/ Arthur Siskind   
Name:
Arthur Siskind
 
Title:
Vice President

















[Signature Page to Amended and Restated Voting Agreement]



--------------------------------------------------------------------------------
